Citation Nr: 1015411	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
pain due to osteochondroma, status-post excision of L4 tumor 
and L5-S1 diskectomy with L5 hemilaminectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty October 1982 to August 
1992. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
February 2010, the Veteran presented testimony in a Travel 
Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript has been 
associated with the claims folder.  

Additional evidence was received since the March 2009 
supplemental statement of the case with a waiver of initial 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  The case is properly developed for appellate 
review.  See 38 C.F.R. § 20.1304 (2009).

The Board notes that the Veteran had surgery for her service-
connected spine disability in January 2003 and which the RO 
is currently considering for a temporary 100 percent 
disability evaluation due to surgery.  This matter is not 
before currently before the Board on appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's service-connected low back pain due to 
osteochondroma, status-post excision of L4 tumor and L5-S1 
diskectomy with L5 hemilaminectomy, is manifested by 
complaints of pain and spasms.

3.  Neurological symptoms manifest upon VA examination on 
January 6, 2005, included decreased sensation to the right 
lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the service-
connected low back pain due to osteochondroma, status-post 
excision of L4 tumor and L5-S1 diskectomy with L5 
hemilaminectomy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5242, 5243 (2009).

2.  A separate 10 percent rating, but no higher, for mild 
right sciatic nerve incomplete paralysis effective from 
January 6, 2005, is allowed.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, 4.124a Diagnostic Codes 5243, 8520 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2004 and August 2004, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In light 
of the Board's denial of the Veteran's claim, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the her under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   As the Board will discuss in 
detail in its analysis below, the Veteran was provided with 
VA examinations for her spine, most recently in December 
2008.  The reports of these examinations reflect that the 
examiner recorded her current complaints, conducted 
appropriate physical examinations, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore finds that the 
examination reports are adequate for rating purposes.  See 38 
C.F.R. § 4.2 (2009); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted above, the Veteran presented testimony 
before the undersigned Acting Veterans Law Judge.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010.

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, 
or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.

The Diagnostic Code for intervertebral disc syndrome 
(Diagnostic Code 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.   38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 5.

The Board now turns to the applicable criteria.  The 
Veteran's spine disability has been rated under Diagnostic 
Code 5243 for intervertebral disc syndrome which, as noted 
above, is evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 60 
percent, the maximum schedular rating, requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  

In this case, there is no indication that the Veteran has had 
six weeks of incapacitating episodes.  The January 2005 VA 
examiner did not note incapacitating episodes, but noted that 
the Veteran had flare-ups approximately twice a year 
requiring her to take off work for 12 days.  The December 
2008 VA examiner noted that the Veteran had incapacitating 
episodes; she had seven episodes in the last year each 
lasting one to two days.  During her February 2010 hearing, 
the Veteran testified to having had bed rest but indicated 
that she only missed a week and half of work in the last 6 
months.  The exact duration of incapacitating episodes is 
somewhat vague.  However, observing the number of days of 
work the Veteran missed, the Board finds that there is no 
indication that she has had six weeks of prescribed bed rest 
required for a higher rating.  

Next, the Board will evaluate the Veteran's disability under 
the General Rating Formula for Diseases and Injuries of the 
Spine which provides the next higher rating of 50 percent for 
unfavorable ankylosis of the entire thoracolumbar spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (for degenerative 
arthritis of the spine which has been shown in this case).  
As noted above, unfavorable ankylosis of the lower spine is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension.  See supra 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
5.  However, a higher rating under this criterion is not met 
as unfavorable ankylosis of the entire thoracolumbar spine 
has not been demonstrated.  While the Veteran was noted to 
have normal range of motion of the thoracolumbar spine by her 
private clinician throughout the applicable period, lumbar 
mobility was only 30 to 40 percent of normal in October 2005 
and decreased range of motion in other treatment records.  
Additionally, on VA examination in December 2008, the 
examiner noted flexion was 0 to 49 degrees, extension was 0 
to 20 degrees, left lateral flexion was 0 to 30 degrees, 
right lateral flexion was 0 to 23 degrees, left lateral 
rotation was 0 to 30 degrees, and right lateral rotation was 
0 to 21 degrees.  The overall evidence of record shows the 
Veteran has been able to flex and extend, so the Board finds 
that unfavorable ankylosis of the lower spine has not been 
demonstrated.  Therefore, an increased rating is not 
warranted on this basis. 

The Board has also considered whether an increased disability 
rating is warranted for the Veteran's spine disability based 
on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.  During the most 
recent VA examination in December 2008, the examiner noted 
that repetitive motion resulted in decreased range of motion 
(i.e. flexion was 0 to 37 degrees, extension was 0 to 18 
degrees, left lateral flexion was 0 to 30 degrees, right 
lateral flexion was 0 to 17 degrees, left lateral rotation 
was 0 to 30 degrees, and right lateral rotation was 0 to 17 
degrees).  While decreased range of motion on repetition has 
been shown, an increased evaluation is not warranted as the 
current 40 percent rating is the maximum schedular rating 
available for an orthopedic back disability without evidence 
of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms are shown to have been relatively 
constant throughout the course of the appeal and that staged 
ratings are not warranted.

Additionally, the Board notes that under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25; see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine, however, states that "any associated 
objective neurologic abnormalities" are to be evaluated 
separately under an appropriate diagnostic code.  A 10 
percent disability rating is assigned for a mild incomplete 
sciatic nerve disability.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2009).  The term "incomplete paralysis" 
indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor.  38 C.F.R. § 4.124a.  

The Veteran has complained that her lower back pain radiates 
into her lower extremities.  However, there is no objective 
medical evidence of muscle loss, weakness, foot drop, 
significantly diminished reflexes, altered gait, or any form 
of paralysis which would necessitate a separate disability 
rating for the Veteran's lower extremity.  Nor is there any 
evidence of bowel or bladder difficulties associated with the 
service-connected back disability.  A January 6, 2005, VA 
examination, however, revealed a diminished sensory function 
to the lower extremities and the December 2008 VA examiner 
noted impaired pinprick and light touch sensation to the 
right lower extremity.  There was no evidence of a left lower 
extremity sensory impairment in December 2008 nor evidence of 
any muscle atrophy.  Therefore, the Board finds that the 
Veteran has exhibited a neurologic impairment stemming from 
her lumbar spine disability that warrants a separate 10 
percent rating, but no higher, for mild right sciatic nerve 
incomplete paralysis effective from January 6, 2005.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected lumbar spine disability.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disability is specifically contemplated under 
the rating criteria.  Accordingly, the Board finds that the 
Veteran's disability is adequately addressed by the ratings 
schedule and the assigned ratings.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
are moot.  Nevertheless, the Board will briefly note that the 
evidence in this case does not demonstrate any of the factors 
provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 
38 C.F.R. § 3.321(b)(1).

With respect to frequent hospitalizations, the evidence does 
not reflect that the Veteran has been hospitalized due to her 
service-connected disability aside from the periods for her 
back surgery. 

As for employment, there is no evidence that the Veteran's 
service-connected disability markedly interferes with 
employment.  The record demonstrates that the Veteran has 
missed work due to her disability.  Most recently, she 
testified to missing a week and half of work in the last six 
months.  Additionally, the Veteran has had to modify her job 
duties from being a mail carrier with the U.S. Post office 
following her surgery in 2003 to holding a sedentary 
position.  Her current position allows her to get up and move 
after five to ten minutes.  In any case, there is nothing in 
the record to indicate that her service-connected disability 
causes an impairment with employment over and above that 
which is contemplated in the current schedular ratings.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).







	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 40 percent for low back pain due to 
osteochondroma, status-post excision of L4 tumor and L5-S1 
diskectomy with L5 hemilaminectomy, is denied. 

A separate 10 percent rating, but no higher, for mild right 
sciatic nerve incomplete paralysis effective from January 6, 
2005, is allowed, subject to the regulations governing the 
payment of monetary awards.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


